DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the after final consideration program request filed 01/06/2021.

Claims 1-9 and 11 are pending and being examined.  Claims 10 and 12-23 are canceled.  Claim 1 is amended with no new subject matter being introduced.

Claims 1-9 and 11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Reed on 01/11/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A system, comprising:
                a carbon capture tower open to an atmosphere to capture CO2 in a alkaline capture stream having a first pH, the carbon capture tower having an output configured 
                a carbon dioxide removal unit to remove carbon dioxide from a carbon dioxide unit input stream, the carbon dioxide removal unit having an input configured to receive the carbon dioxide unit input stream and an output configured to output a carbon dioxide unit output stream depleted of carbon dioxide, wherein the output stream is at second pH lower than the first pH; and
                a series of electrolyzers, each electrolyzer having a first input configured to receive a CO2-rich input stream, a first output configured to output a CO2-rich output stream that is more acidic than the CO2-rich input stream, a second input configured to receive a CO2-poor input stream and a second output configured to output a CO2-poor output stream, each electrolyzer to apply a voltage to produce an output stream having a pH difference between the CO2-rich stream and the CO2-poor stream of less than 3 pH, wherein the series of electrolyzers comprises:
                at least one electrolyzer connected to the carbon capture tower, the electrolyzer having an input configured to receive the alkaline capture stream as its CO2-rich input stream and an output configured to output its CO2-rich output stream to a next electrolyzer in the series;
                at least one electrolyzer having the first input configured to receive its CO2-rich input stream from a previous electrolyzer in the series, the first output configured to send an acidified CO2-rich output stream to the carbon dioxide removal unit as the carbon dioxide unit input stream;
2-poor input stream, and the second output configured to output a basified CO2-poor output stream; and
                at least one mixing vessel connected to at least the first output of the at least one electrolyzer
                

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “at least one mixing vessel connected to at least the first output of the at least one electrolyzer”.
Hatton et al. (US 2018/0028962 A1) and Greenberg (US 2013/0277231 A1) are considered to be the closest prior art.
Hatton teaches a system comprising a carbon capture tower (202 of Fig. 5) having an output (215 of Fig. 5) and an input (220 of Fig. 5).  It should be noted that the claim is directed to a system, “to capture CO2 in a alkaline capture stream having a first pH” is the intended use of the system and does not impart any structural limitations to the system.  The system requires a carbon capture tower having an output and an input.  The carbon capture tower of Hatton teaches a carbon capture tower with an input and an output.  Thus, the carbon capture tower of Hatton is capable of capturing CO2 in an 2-rich input stream, a first output (216 of Fig. 5) configured to output a CO2-rich output stream, a second input (218 of Fig. 5) configured to receive a CO2-poor input stream and a second output (220 of Fig. 5) configured to output a CO2-poor output stream.  Hatton teaches at least one electrolyzer (204/206/212/213/214 of Fig. 5) connected to the carbon capture tower (202 of Fig. 5), the electrolyzer having an input (208 of Fig. 5) configured to receive the alkaline capture stream (215 of Fig. 5) as its CO2-rich input stream and an output (216 of Fig. 5) configured to output its CO2-rich output stream.  Hatton teaches at least one electrolyzer (204/206/212/213/214 of Fig. 5) connected to the carbon removal unit (218/ Flash Tank of Fig. 5) having the second input (218 of Fig. 5) configured to receive the carbon dioxide removal unit output stream (218 of Fig. 5) as its CO2-poor input stream, and the second output (220 of Fig. 5) configured to output a basified CO2-poor output stream.  Hatton teaches an electrolyzer with two electrodes (anode and cathode) (Hatton, Fig. 5).  Hatton teaches the system can comprise at least two electrodes (i.e., one electrolyzer) (Hatton, [0074]).
Greenberg teaches an electrolyzer (20 of Fig. 1a) comprising a first chamber (26 of Fig. 1a) having an inlet (42 of Fig. 1a) on a first side of the electrolyzer configured to receive a fist input stream, the first chamber having a first output (44 of Fig. 1a) on a 
Hatton and Greenberg, alone or combined, do not teach nor obviate at least one mixing vessel connected to at least the first output of the at least one electrolyzer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734